Title: From James Madison to Thomas FitzSimons, 13 November 1802
From: Madison, James
To: FitzSimons, Thomas


Sir
Department of State Novr. 13. 1802
I have duly received your letter dated through mistake the 16 Inst. enclosing an account of Messrs. J & Wm. Perot for services relative to american claims for captures made by British cruizers previous to the Treaty of 1794, and giving notice that you will retain the Bill which has been drawn upon you for the amount of this account, ’till you shall receive directions concerning it. I have referred the account to the Treasury Department, where the sum that may be found due on an adjustment of it will be paid, in the usual way, to the Holder of the Bill. With much respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   FitzSimons’s letter has not been found, but it presumably contained the 26 Aug. 1802 account of James and William Perot of Bermuda for services rendered in court proceedings in the cases of twenty American ships (DNA: RG 217, First Auditor’s Accounts, no. 14,088). Filed with the account is the Perots’ 2 Sept. 1802 bill, drawn on FitzSimons, for the $1,138.51 claimed for the ships listed.


